                       Case 8:19-cv-01522-VMC-TGW Document 216-1 Filed 02/12/21 Page 1 of 1 PageID 7948


            Date                   Received From/Paid To                           Explanation                            Fees
      Fees of the Clerk
June 24, 2019                 Florida Middle District Court     Notice of Removal Filing Fee                          $400.00
                              Clerk

                                                                                                           TOTAL      $400.00

     Fees for Service of
         Subpoenas
October 28, 2019              Caplan, Caplan & Caplan Process   Service of Process of Non‐Party Subpoena ‐             $82.00
                              Serv                              Progressive Select Ins. Co.
October 28, 2019              Caplan, Caplan & Caplan Process   Service of Process of Non‐Party Subpoena ‐ State       $82.00
                              Serv                              Farm Mutual Auto. Ins. Co.
October 28, 2019              Caplan, Caplan & Caplan Process   Service of Process of Non‐Party Subpoena ‐ Red         $82.00
                              Serv                              Mountain Emergency Physicians, LLC
April 27, 2020                ATA Process, LLC                  Service of Process of Non‐Party Subpoena ‐ Physici     $59.00

                                                                                                           TOTAL      $305.00
Fees for Transcripts
March 31, 2019                U.S. Legal Support                Lisa Berryhill Deposition Transcript 3/15/19           $957.45
June 11, 2020                 Fernandez & Associates            David Day Deposition Transcript                      $1,852.06
June 15, 2020                 U.S. Legal Support                Michael Heil Deposition Transcript                     $837.05
June 18, 2020                 U.S. Legal Support                Charles Schwaner Deposition Transcript               $3,305.65
June 19, 2020                 Fernandez & Associates            Kevin McCarty Deposition Transcript                  $3,044.50

                                                                                                           TOTAL     $9,996.71
